Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The drawings are objected to because Figs. 1-3B need to be labeled as “Prior Art”.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the  features of   “pin position of the adapter socket” as recited in claim 1,  “the inner layer”  as recited in claim 7 and “the outer layer” as recited in claim 8 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 are  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, it is unclear what  “pin position of the adapter socket” is. It appears that it is not shown in any of drawings. 

In claim 7, “the inner layer of the adapter” has not been recited previously, therefore this term is indefinite.  It is  unclear what “the inner layer of the adapter” comprises of? It appears that it is not shown in any of drawings. Furthermore, it is unclear what “one of the connection pins of the adapter socket in the circuit board on the inner layer of the adapter” comprise of  therefore the limitation of “wherein each connection pin of the adapter socket is electrically connected with one of the connection pins of the adapter socket in the circuit board on the inner layer of the adapter ” is unclear.                                                                                  
In claim 8, it is unclear “the outer layer of the adapter” has not been recited previously, therefore this term is indefinite. It is unclear what “the outer layer of the adapter” comprises of? It appears that it is not shown in any of drawings. Furthermore, it is unclear what “one of the connection pins of the adapter socket in the circuit board on the inner layer of the adapter” comprise of?   Therefore the limitation of “wherein each connection pin of the adapter socket is electrically connected with one of the connection pins of the adapter socket in the circuit board on the outer layer of the adapter ” is unclear.                                                                                  
Searches were performed and no prior art was found to meet the limitations of the instant claims 1-8. However, these claims are not allowed due to their deficiencies as mentioned in the current office action.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  
Liu et al (PG-PUB#2013/0106454) disclose printed circuit board testing device.

Zhang (Pat# 9,705,269) disclose USB socket connector.
Chiang et al (Pg-Pub#20220011382) disclose USB interface detection module.
Lim et al (Pat# 10,855,012) disclose Electronic Device For Supporting USB Interface And Method For Controlling USB Interface.
Kim (Pat# 10,168,378) discloses  lectronic Device And Method Of Determining Abnormality Of Electronic Device Connecting Unit. 
Rhee (Pat# 9,996,130) discloses Method And Apparatus For Controlling A Connection Interface.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VINH P NGUYEN whose telephone number is (571)272-1964. The examiner can normally be reached M-F 6:10am-3:40pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HUY PHAN can be reached on 571-272-7924. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 


/VINH P NGUYEN/Primary Examiner, Art Unit 2867